Title: General Orders, 9 April 1778
From: Washington, George
To: 



Head Quarters V. Forge Thursday April 9th 1778.
Frederick’sburgh—Fairfax. Fayette.


In addition to the orders of yesterday for the purpose of effecting decency and cleanliness in the dress of the men, the Commander in Chief informs the Serjeants and Corporals of the Line and desires it may be deeply impressed upon them that unless they exert themselves to the utmost to bring about this desirable change (as far as the circumstances of cloathing will admit) and at the same time by a conduct and example which ought to distinguish them from privates, endeavor to preserve order, regularity and obedience, every delinquent amongst them without exception shall be reduced to the Ranks and others appointed ’till good ones can be had to discharge their respective duties properly—Nothing does, nor nothing can contribute more to the health of soldiers than a clean Camp, clean Cloathes and Victuals well dressed; these (however deeply involved in rags an Army may be) are to be effected by attention in the officers—The General therefore calls upon every officer from the Major General to the Corporal inclusively for their exertions hoping thereby with the blessing of God to prevent such number of deaths which unfortunately have happened since we came to this ground, and see a stricter attention to orders than heretofore has been paid.
The Court of Inquiry whereof Lt Coll Hubley is President will sit tomorrow at his quarters to examine into the circumstances of Captn McGowen’s mortally wounding a soldier of the 4th Pennsylvania Regiment.
